UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ones eso ee ere emaneUm me re cere DTT X
NEW HOPE FAMILY SERVICES, INC., :
: No.: 5:18-cv-1419 (MAD/TWD)
Plaintiff, :
: ECF Case
-against- ;
: DECLARATION OF CAROL
SHEILA J. POOLE, in her official capacity : MCCARTHY IN OPPOSITION
as Acting Commissioner for the Office of : TO DEFENDANTS’ MOTION
Children and Family Services for the State : FOR A PRELIMINARY
of New York, : INJUNCTION
x
Defendants.

I, Carol McCarthy, declare under the penalties of perjury, pursuant to 28 U.S.C. $1746,
that the following is true and correct:

1, I am an employee of the New York State Office of Children and Family Services
(“OCFS”). I am not a party to the above-captioned action. I have first-hand knowledge of the
facts set forth herein and I make this declaration in opposition to Defendant’s motion for a
preliminary injunction.

2. I have been employed by OCFS since November 13, 2003. I am currently the
Director of Adoption Services within the Division of Child Welfare and Community Services. |
have been in this position since April 21, 2015.

3. In my role as the Director of Adoption Services, I oversee the Bureau of
Permanency Services. The Bureau of Permanency Services is responsible for, among other
things, reviewing applications and renewals for not-for-profit agencies that operate adoption

programs within the State of New York; promulgating and managing compliance with
regulations related to the provision of adoption services and practices; providing information and
referral assistance on adoption, foster care, and family preservation to parents and professionals
through the New York Parents Connection Help Line; processing the placement of children from
other states into New York State and from New York State into other states through the Interstate
Compact on the Placement of Children; providing adoption technical support; and enhancing
public awareness to increase opportunities for adoption of New York’s waiting children.

4, OCFS’s Division of Child Welfare and Community Services is charged with the
responsibility to oversee and regulate programs and services involving foster care, adoption and
adoption assistance, child protective services, preventive services for children and families,
services for pregnant adolescents, and protective programs for vulnerable adults.

3s OCFS is authorized by State law to promulgate regulations that establish
standards and criteria for adoption practices, including standards for evaluating prospective
adoptive parents.

6. A not-for-profit agency located in the State of New York is authorized to operate
an adoption program and to provide adoption services when it has received a certificate of
incorporation, or a certificate of amendment for New York corporations, approved by OCFS that
gives the agency the authority to place children for adoption, and when the agency’s adoption
program including, but not limited to, its policies and practices, have been approved by OCFS.

75 OCFS has continuing authority to monitor services provided by approved, or
authorized, adoption agencies.

8. The subject regulation, 18 NYCRR §421.3(d), is critically important to the State’s
adoption policies and practices, and was promulgated to meet important legislative objectives.

The regulation serves the legislative objectives of promoting the safety and well-being of
families and children by prohibiting discrimination on the basis of race, creed, color, national
origin, age, sex, sexual orientation, gender identity or expression, marital status, religion or
disability. This regulation promotes fairness and equality for applicants seeking adoption
services by prohibiting authorized adoption agency programs from adopting policies or
establishing practices that imply that the sexual orientation of gay, lesbian, and bisexual
prospective parents, but not of heterosexual prospective parents, is relevant when evaluating their
appropriateness as adoptive parents.

9. The State has a strong interest in preventing discrimination in the provision of
adoptive services. Prohibiting discrimination serves the best interests of vulnerable children.
Critical to meeting this objective are policies that provide a broad and diverse pool of adoptive
parents, and prohibit disqualifying any potential adoptive parents due to their sexual orientation,
or any other characteristic that is wholly unrelated to parenting ability. Prohibiting such
discrimination maximizes the number of prospective adoptive parents who may be assessed to
determine the safety and suitability of placing a child in their home to determine whether the
individual can appropriately meet the needs of a child including the child’s safety, health,
permanency, well-being and mental, emotional and physical development.

10. The subject regulation also seeks to prevent the trauma and social harm caused by
discrimination against lesbian, gay, bisexual, transgender, queer or questioning (LGBTQ)
people. The State has a strong interest in preventing the harms caused by excluding LGBTQ
people from services otherwise available to the public based solely on their sexual orientation.
These harms can be particularly acute where, as here, the adoption program engaging in this

discrimination is sanctioned by the State. Furthermore, including LGBTQ people in the pool of
potential adoptive families provides support and affirmation to LGBTQ youth awaiting an
adoptive placement.

ue Additionally, the State has a strong interest in preventing discrimination in the
provision of government services. Since OCFS authorizes and regulates adoption programs
operating in New York, allowing agencies with religious objections to refuse to serve all
residents equally would undermine the State’s ability to provide government services on a
nondiscriminatory basis and without favoring particular religious beliefs. The State has a
significant interest in providing state services and benefits on an equal basis to all residents.

12. The subject regulations apply uniformly and neutrally to all authorized adoption
agencies. OCFS requires all authorized adoption agencies to comply with applicable laws,
regulations, and policies, including 18 NYCRR §421.3. All adoption agencies are prohibited
from engaging in discriminatory practices or harassment against applicants for adoption services
based on sexual orientation.

13. OCFS conducts program reviews of all authorized agencies that operate adoption
programs, including those who received their corporate authority to operate in perpetuity, to
determine if the agency meets OCFS standards. OCFS does not target specific agencies for
program reviews.

14. | New Hope alleges that the families and children served by its program will be
potentially impacted if it is not permitted to continue to operate its adoption program and that, in
turn, New Hope will suffer irreparable harm. For those children placed with adoptive families
who are in the legal custody of New Hope, OCFS has no plans to interfere with those placements
and permanency of the children would remain within the authority of the Family Court to

determine. Families already approved by New Hope to adopt would retain their status as an
approved adoptive family and would be eligible to receive adoption services and placements
from other adoption agencies. OCFS would provide referral services if requested. OCFS would
also provide information and referral assistance to any families seeking approval to become
adoptive families or to surrender a child. Moreover, New Hope would be permitted to continue
to administer any post adoption contact agreements between birthparent families and adoptive

families.

Dated: Rensselaer, New York
January 4, 2019

    

CAROL McCARTHY

Sworn to before me this
day of January, 2019.

dee yes lt

5 LW 4696 9756S
Fxpitahn Pact, 68/90/9020
A\\oay Caunky
